Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of storing a plurality of correlations between a filling speed of the hydrogen gas and a temperature difference and the filling speed calculating operation determines the filling speed of the hydrogen gas depending on the temperature difference and the hydrogen gas supply temperature based on the stored correlations, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2014/0311622 discloses a hydrogen gas filling method comprising: receiving from a vehicle a temperature of a tank before a start of filling (Paragraph 45), calculating a difference between a preset maximum temperature and the temperature of the tank (Paragraph 59), calculating a fill speed of the hydrogen gas depending on the difference (Paragraph 59), and filling the hydrogen gas from an accumulator in which the hydrogen gas is accumulated into the tank at the filling speed calculated (Paragraph 43). However, ‘622 doesn’t disclose the combination of storing correlations and calculating based on those correlations described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753